Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5160 DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus New York AMT-Free Municipal Money Market Fund A LETTER FROM THE CEO Dear Shareholder: We present this semiannual report for Dreyfus New York AMT-Free Municipal Money Market Fund, covering the six-month period from June 1, 2008, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a financial crisis that sparked declines in virtually all areas of the financial markets.According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The federal government subsequently stepped in with a number of measures, including aTemporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk. We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2008, through November 30, 2008, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended November 30, 2008, Dreyfus NewYork AMT-Free Municipal Money Market Fund produced an annualized yield of 1.77% .Taking into account the effects of compounding, the fund produced an annualized effective yield of 1.78% . 1 Tax-exempt money market instruments were influenced by a faltering U.S. economy and an intensifying financial crisis during the reporting period. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal, New York state and New York city income taxes as is consistent with the preservation of capital and the maintenance of liquidity.The fund also seeks to provide income exempt from the federal Alternative Minimum Tax (AMT). In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by constructing a diverse portfolio of high-quality municipal obligations that provide income exempt from federal, New York state and New York city personal income taxes. Second, we actively manage the funds average maturity based on our anticipation of supply-and-demand changes in NewYorks short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities, which generally are issued with maturities in the one-year range, may in turn lengthen the funds average maturity if purchased. If we anticipate limited new-issue supply, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) we may then look to extend the funds average maturity to maintain then-current yields for as long as we believe practical. In addition, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Economic Slump and Financial Crisis Roiled Money Markets By the start of the reporting period, economic conditions had already begun to deteriorate as a result of weakness in housing markets, rising unemployment and declining consumer confidence. In response, the Federal Reserve Board (the Fed) aggressively reduced the overnight federal funds rate, which began the reporting period at 2%. Meanwhile, a credit crisis intensified as mortgage foreclosure rates surged and institutional investors continued to de-lever their portfolios, selling their more liquid and creditworthy holdings to meet margin calls resulting from severe losses in mortgage- and asset-backed securities. Despite efforts by regulators to contain the credit crunch, it mushroomed into a global financial crisis over the summer of 2008, leading to the failures and government bailouts of several major financial institutions. The money markets were not immune to the financial crisis, as credit concerns caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs), and a surge in redemptions from some funds. In an effort to shore up investor confidence and help restore stability to the financial system, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program specifically for money market funds. With the Fed and U.S.Treasury supporting banks and short-term lending, much of the stress in the system appeared to have been mitigated by the reporting periods end. Although liquidity concerns regarding VRDNs pushed their yields higher in September, the VRDN market subsequently stabilized, with liquidity and yields returning to normalized levels and tax-exempt money market funds seeing positive cash flows. The financial crisis and economic downturn put pressure on the fiscal conditions of the state and city of NewYork, which were undermined 4 by massive job losses on Wall Street. As of the reporting periods end, both the state and city were searching for ways to bridge projected revenue shortfalls. Independent Research Helps Avoid Credit Problems As always, we have invested exclusively in direct, high-quality municipal obligations that have been independently approved by our credit analysts. In light of the issues confronting the market, we maintained a conservative credit selection strategy, including increased credit surveillance of the funds holdings. Over much of the reporting period, we set the funds weighted average maturity in a range that was longer than industry averages to capture higher yields for as long as we deemed practical while interest rates fell. However, we recently shortened the funds weighted average maturity to weather the dislocations caused by the financial crisis.This enabled us to take greater advantage of the outsized yields offered by VRDNs at the time. Maintaining a Conservative Investment Posture As the financial crisis persisted, the Fed reduced short-term interest rates further, including a coordinated rate cut with other central banks around the world. Consequently, the federal funds rate ended the reporting period at just 1%. Furthermore, in December the Fed cut the federal funds rate to a range of 0%  0.25% in its latest effort to support the credit markets and economic activity.We intend to maintain the funds conservative credit selection strategy and current weighted average maturity until we are confident that the crisis and volatility that typically affects the tax-exempt money markets at year-end have passed. December 16, 2008 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-NewYork residents. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Money Market Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.32 Ending value (after expenses) $1,008.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.35 Ending value (after expenses) $1,021.76  Expenses are equal to the funds annualized expense ratio of .66%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 (Unaudited) Short-Term Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) Albany Industrial Development Agency, Civic Facility Revenue (Albany College of Pharmacy Project) (LOC; TD Banknorth NA) 0.90 12/7/08 4,530,000 a 4,530,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Bank) 2.10 12/7/08 2,800,000 a 2,800,000 Alexandria Bay, GO Notes, BAN 3.75 9/17/09 2,375,000 2,402,683 Allegany County Industrial Development Agency, Civic Facility Revenue (Houghton College Project) (LOC; Key Bank) 1.70 12/7/08 4,235,000 a 4,235,000 Amherst Industrial Development Agency, Multi-Mode Civic Facility Revenue (Daemen College Project) (LOC; Wachovia Bank) 2.55 12/7/08 4,350,000 a 4,350,000 Avoca Central School District, GO Notes, BAN 3.00 6/26/09 3,000,000 3,014,156 Avon Central School District, GO Notes, BAN 2.75 6/23/09 1,721,500 1,729,043 Bleecker Terrace Housing Development Corporation, Housing Development Revenue (Bleecker Terrace Apartments Project) (LOC; FHLB) 2.07 12/7/08 1,570,000 a 1,570,000 Cazenovia Central School District, GO Notes, BAN 2.75 6/5/09 1,650,288 1,656,049 Chautauqua County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy Project) (LOC; Key Bank) 2.30 12/7/08 865,000 a 865,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Liquidity Facility; Key Bank) 1.50 12/7/08 4,070,000 a 4,070,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 2.50 12/7/08 1,800,000 a 1,800,000 East Hampton, GO Notes, BAN 2.00 6/4/09 1,400,000 1,401,391 East Quogue Union Free School District, GO Notes, TAN 2.75 6/26/09 500,000 501,110 Erie County Industrial Development Agency, Civic Facility Revenue (Community Services Disabled Project) (LOC; Key Bank) 2.00 12/7/08 2,500,000 a 2,500,000 Erie County Industrial Development Agency, Civic Facility Revenue (DePaul Community Facilities, Inc. Project) (LOC; Key Bank) 2.30 12/7/08 1,200,000 a 1,200,000 Erie County Industrial Development Agency, Civic Facility Revenue (Every Person Influences Children, Inc. Project) (LOC; Fifth Third Bank) 3.00 12/7/08 1,265,000 a 1,265,000 Erie County Industrial Development Agency, Civic Facility Revenue (People Inc. Project) (LOC; Key Bank) 1.70 12/7/08 2,005,000 a 2,005,000 Erie County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy Association Project) (LOC; Key Bank) 2.30 12/7/08 585,000 a 585,000 Grand Central District Management Association, Inc., Grand Central Business Improvement District, Revenue, Refunding (Capital Improvement) 5.00 1/1/09 125,000 125,227 Hamburg Central School District, GO Notes, BAN 3.35 7/2/09 4,300,000 4,327,477 Hammond Central School District, GO Notes, BAN 3.50 9/11/09 963,209 971,258 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Herkimer County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 1.70 12/7/08 1,435,000 a 1,435,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (Insured; FSA and Liquidity Facility; Citibank NA) 1.62 12/7/08 13,800,000 a,b 13,800,000 Ithaca, GO Notes, BAN 3.00 8/7/09 1,334,450 1,342,916 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Bank) 1.17 12/7/08 300,000 a 300,000 Laurens Central School District, GO Notes, BAN 2.10 6/25/09 1,000,000 1,000,553 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank) 1.00 12/1/08 15,000,000 a 15,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.50 12/7/08 17,500,000 a 17,500,000 Metropolitan Transportation Authority, Transportation Revenue (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citigroup Inc.) 1.15 12/7/08 6,615,000 a,b 6,615,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 1.03 12/7/08 2,300,000 a 2,300,000 Monroe County Industrial Development Agency, IDR (National Development Council Multi-Issue Facilities) (LOC; HSBC Bank USA) 2.97 12/15/08 500,000 500,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Naples Central School District, GO Notes, BAN 2.25 6/16/09 1,150,000 1,152,129 Nassau County Industrial Development Agency, Civic Facility Revenue (North Shore Hebrew Academy High School Project) (LOC; Comerica Bank) 1.08 12/7/08 11,545,000 a 11,545,000 Nassau County Industrial Development Agency, Civic Facility Revenue (Saint Marys Children Project) (LOC; Commerce Bank) 1.18 12/7/08 1,705,000 a 1,705,000 New York City, GO Notes 5.75 5/15/09 985,000 1,001,446 New York City, GO Notes 5.00 8/1/09 400,000 407,996 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.00 12/1/08 2,600,000 a 2,600,000 New York City, GO Notes (LOC; Bank of America) 1.15 12/1/08 24,900,000 a 24,900,000 New York City GO Notes (LOC; Landesbank Baden-Wurttemberg) 1.00 12/1/08 1,205,000 a 1,205,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.75 12/1/08 3,000,000 a 3,000,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (2 Gold Street) (Liquidity Facility; FNMA and LOC; FNMA) 0.70 12/7/08 6,000,000 a 6,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 0.90 12/7/08 2,200,000 a 2,200,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; Allied Irish Banks) 1.08 12/7/08 5,150,000 a 5,150,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York Federation of French Alliances in the United States Project) (LOC; M&T Bank) 1.13 12/7/08 1,950,000 a 1,950,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Bank) 1.08 12/7/08 4,700,000 a 4,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Lycee Francais de New York Project) (LOC; TD Banknorth NA) 0.98 12/7/08 5,000,000 a 5,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 2.50 12/7/08 1,800,000 a 1,800,000 New York City Industrial Development Agency, Civic Facility Revenue (The Professional Childrens School Project) (LOC; Wachovia Bank) 1.32 12/7/08 1,900,000 a 1,900,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 1.13 12/7/08 1,100,000 a 1,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.75 12/1/08 14,025,000 a 14,025,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding 5.00 4/1/09 500,000 504,890 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 1.10 12/7/08 8,800,000 a 8,800,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 1.15 12/7/08 4,700,000 a 4,700,000 New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup Inc. and LOC; Citigroup Inc.) 1.03 12/7/08 5,600,000 a,b 5,600,000 Newfane Central School District GO Notes, BAN 2.75 7/10/09 2,100,000 2,106,834 North Hempstead Town, GO Notes, BAN 3.00 6/26/09 800,000 803,548 North Syracuse Central School District, GO Notes, BAN 2.50 6/19/09 2,965,459 2,974,217 Oneonta City School District, GO Notes, BAN 2.75 6/24/09 2,500,000 2,507,554 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; Citizens Bank of Massachusetts) 1.08 12/7/08 3,335,000 a 3,335,000 Oswego County Industrial Development Agency, Civic Facility Revenue (Springside at Seneca Hill, Inc. Project) (LOC; M&T Bank) 1.13 12/7/08 2,560,000 a 2,560,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Saint James Retirement Community Project) (LOC; M&T Bank) 1.08 12/7/08 2,060,000 a 2,060,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 2.00 12/7/08 3,000,000 a 3,000,000 Oyster Bay-East Norwich Central School District, GO Notes, TAN 2.75 6/26/09 1,000,000 1,003,624 Plattsburgh, BAN (Municipal Lighting) 2.50 6/19/09 2,000,000 2,005,907 Port Authority of New York and New Jersey, Equipment Notes 1.09 12/7/08 2,800,000 a 2,800,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank N.A.) 1.03 12/7/08 4,300,000 a 4,300,000 Rensselaer County Industrial Development Agency, Civic Facility Revenue (The Sage Colleges Project) (LOC; M&T Bank) 2.10 12/7/08 4,670,000 a 4,670,000 Rockland County, GO Notes, BAN 2.50 4/24/09 270,000 270,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College of Blauvelt Project) (LOC; Commerce Bank N.A.) 1.08 12/7/08 8,400,000 a 8,400,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Bank) 1.13 12/7/08 2,900,000 a 2,900,000 Seaford Union Free School District, GO Notes, BAN 2.75 7/17/09 1,000,000 1,004,591 Seneca County Industrial Development Agency, Civic Facility Revenue (Kidspace National Centers of New York Project) (LOC; Key Bank) 1.70 12/7/08 1,445,000 a 1,445,000 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Sewanhaka Central School District of Elmont, Floral Park, Franklin Square and New Hyde Park, GO Notes, TAN 2.75 6/29/09 2,500,000 2,507,787 Suffolk County Industrial Development Agency, Civic Facility Revenue (Hampton Day School Civic Facility) (LOC; JPMorgan Chase Bank) 1.17 12/7/08 2,725,000 a 2,725,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 2.10 12/7/08 2,200,000 a 2,200,000 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Putters Program) (LOC; JPMorgan Chase Bank) 1.28 12/7/08 4,995,000 a,b 4,995,000 Tompkins County Industrial Development Agency, Continuing Care Retirement Community Revenue (Kendal at Ithaca, Inc. Project) (LOC; Wachovia Bank) 1.22 12/7/08 4,960,000 a 4,960,000 Westchester County Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 2.50 12/7/08 1,500,000 a 1,500,000 Westchester County Industrial Development Agency, Civic Facility Revenue, Refunding (Rye Country Day School Project) (LOC; Allied Irish Banks) 1.22 12/7/08 4,800,000 a 4,800,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Westchester County Industrial Development Agency, Civic Facility Revenue (Westchester Arts Council, Inc. Project) (LOC; Wachovia Bank) 1.32 12/7/08 3,015,000 a 3,015,000 White Plains, Public Improvement GO Notes (Insured; FSA) 3.38 1/15/09 245,000 245,184 Total Investments (cost $293,737,570) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $31,010,000 or 10.4% of net assets. The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 81.1 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c .8 Not Rated d Not Rated d Not Rated d 18.1  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended November 30, 2008 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 738,036 Shareholder servicing costsNote 2(b) 126,439 Professional fees 34,783 Treasury insurance expenseNote 1(e) 24,440 Custodian feesNote 2(b) 21,791 Trustees fees and expensesNote 2(c) 11,471 Registration fees 6,887 Prospectus and shareholders reports 6,091 Miscellaneous 13,966 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (14,773) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2008 Year Ended (Unaudited) May 31, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2008 Year Ended May 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .009 .026 .030 .022 .010 .004 Distributions: Dividends from investment incomenet (.009) (.026) (.030) (.022) (.010) (.004) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) 1.78 a 2.62 3.03 2.26 1.05 .39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .67 a .65 .68 .66 .67 .66 Ratio of net expenses to average net assets .66 a .65 b .68 .65 .66 .66 Ratio of net investment income to average net assets 1.74 a 2.57 2.99 2.24 1.03 .39 Net Assets, end of period ($ x 1,000) 298,872 272,327 231,195 286,778 260,778 276,244 a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Money Market Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to provide investors with as high a level of current income exempt from federal, NewYork state and NewYork city personal income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 22 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 293,737,570 Level 3Significant Unobservable Inputs 0 Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
